Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Response to Amendment
Applicant’s response to the last office action, filed June 10, 2022 has been entered and made of record. Claims 1, 11, and 18-20 have been amended. Claims 1-20 are pending in this application.

Response to Arguments
Applicant's arguments filed June 10, 2022 with respect to claims 1, 18, and 20 have been fully considered and are persuasive. The Applicant asserted, (Page 9), and the Examiner agrees that the reference point is determined based on magnetic resonance image data, not extracted from optical image data of the subject as recited in this claim. Thus, claims 1-20 are in condition for allowance. However, The Examiner respectfully disagrees, with the applicant’s arguments that Kartmann only describes registering the general attenuation map to the position and/or geometry of the surface coil, not of the subject, because the surface coils can typically be freely positioned on the patient and/or on the surface of an examination object, in particular on the surface of the body of a person subject to examination, [i.e., the surface of the coils is implicitly equivalent to the surface of the  of the body of a person subject to examination], (see Par. 0051), which enables registering the general attenuation map to the position and/or geometry of the surface of the body of a person subject to examination.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 18, and 20 are allowable over the prior art of record.
-- Claims 2-17 are allowable in view of their dependency from claim 1.
-- Claim 19 is allowable in view of its dependency from claim 18.

With respect to claim 6, the prior art of record, alone or in reasonable 
combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“translating the one or more physical parameters to one or more properties of the 
subject; and generating medical image data of the subject using the one or more properties”

The relevant prior art of record, Smith et al, (US Patent 11,200,689) discloses an imaging method, (see at least: Fig. 1), comprising: acquiring, by a device external to a medical imaging device, optical image data of a subject, (see at least: Fig. 1, and col. 3, lines 48-50, the camera 112 may generate image data 114 that includes a representation of the user 5, [i.e., generating the optical image data of a subject using the camera 112, “a device external to a medical imaging device”]); determining one or more physical parameters of the subject based on the optical image data, (see at least: Fig. 5, col. 14, lines 10-15, E.sub.face penalizes the squared 3D distance between detected face landmarks on the image (in implicit correspondence with the scan) and pre-defined landmark locations in the statistical body model, [i.e., implicit the detection landmarks, “one or more physical parameters”, on the face, “subject” based on the generated image data). However, while disclosing determining the landmarks, “one or more physical parameters”, on the face, “subject” based on the generated image data; Smith et al does not teach or suggest, either alone or in combination with the other cited references, the locations of landmarks on the subject extracted for the optical image data of the subject; translating the one or more physical parameters to one or more properties of the subject; and generating medical image data of the subject using the one or more properties.

A further prior art of record, Grundhöfer et al, (US Patent 9,940,753) discloses 
acquiring, by a device external to a medical imaging device, optical image data of a subject, (see at least: col. 1, lines 48-49, receiving, from the camera, an image of a target object having a visual appearance); and determining one or more physical parameters of the subject based on the optical image data, wherein the one or more physical parameters of the subject include locations of landmarks on the subject extracted from the optical image data of the subject, (col. 1, lines 60-66, analyzing the image of the face, by the processor, to independently detect current locations of landmarks, wherein the image of a face is of infrared light reflected from the face, [i.e., determining locations of landmarks on the subject extracted from the optical image data of the subject]); but fails to teach or suggest, either alone or in combination with the other cited references, translating the one or more physical parameters to one or more properties of the subject; and generating medical image data of the subject using the one or more properties.

An additional prior art of record, Kartmann et al, (US-PGPUB 2015/0087958), discloses determining locations of landmarks on the surface of the subject, (Par. 0046, the reconstruction of the position of the surface coil relative to a reference point of an examination object can implicitly include determining the position relative to a reference point, [i.e., one or more parameters, “landmarks”], of the magnetic resonance/PET apparatus, since the position of the examination object in the magnetic resonance/PET apparatus is typically known, for example from the magnetic resonance image data. Further, Par. 0051, discloses that the surface coils can typically be freely positioned on the patient and/or on the surface of an examination object, in particular on the surface of the body of a person subject to examination, [i.e., determining locations of landmarks on the surface of the subject, since the surface coils is typically positioned on the surface of an examination object, “subject”]; and translating the one or more physical parameters to one or more properties of the subject, (see at least: Par. 0063,  registration of the general attenuation map can include an operation in which the general attenuation map is modified in such a way that it is matched to the position and/or geometry of the surface coil, such that the registration of the general attenuation map can be performed for example on the basis of the determined reference points in the manner of a landmark registration, [i.e., implicitly translating the one or more physical parameters, “position of the one or more reference points”, to one or more properties of the subject, “attenuation map”, since the surface coils is typically positioned on the surface of an examination object, “subject”]; and generating medical image data of the subject using the one or more properties, (see at least: Par. 0064, performing calibration process by performing a main component analysis using the magnetic resonance training image datasets as input data, and outputting the training data, [i.e., generating medical image data of the subject by implicitly using the attenuation map, “using the one or more properties”]). However, while disclosing determining the position relative to a reference point of an examination object, “determining locations of landmarks on the surface of the subject”; and registering the general attenuation map, “one or more physical parameters” to the position and/or geometry of the surface coil, “surface of the subject”; it should be noted that the reference point is determined based on magnetic resonance image data, not extracted from optical image data of the subject. As such Kartmann et al fails to teach or suggest, either alone or in combination with the other cited references, “translating the one or more physical parameters to one or more properties of the subject; and generating medical image data of the subject using the one or more properties”.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 1. As such, claim 18 is in condition for allowance, for at least similar reasons, as stated above.

With respect to claim 20, the prior art of record, alone or in reasonable 
combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“estimating an attenuation map using the one or more physical parameters; and
generating medical image data of the subject using the attenuation map”

The relevant prior art of record, Smith et al, (US Patent 11,200,689) discloses an imaging method, (see at least: Fig. 1), comprising: acquiring, by a device external to a medical imaging device, optical image data of a subject, (see at least: Fig. 1, and col. 3, lines 48-50, the camera 112 may generate image data 114 that includes a representation of the user 5, [i.e., generating the optical image data of a subject using the camera 112, “a device external to a medical imaging device”]); determining one or more physical parameters of the subject based on the optical image data, (see at least: Fig. 5, col. 14, lines 10-15, E.sub.face penalizes the squared 3D distance between detected face landmarks on the image (in implicit correspondence with the scan) and pre-defined landmark locations in the statistical body model, [i.e., implicit the detection landmarks, “one or more physical parameters”, on the face, “subject” based on the generated image data). However, while disclosing determining the landmarks, “one or more physical parameters”, on the face, “subject” based on the generated image data; Smith et al does not teach or suggest, either alone or in combination with the other cited references, the locations of landmarks on the subject extracted for the optical image data of the subject; translating the one or more physical parameters to one or more properties of the subject; and generating medical image data of the subject using the one or more properties.

A further prior art of record, Grundhöfer et al, (US Patent 9,940,753) discloses 
acquiring, by a device external to a medical imaging device, optical image data of a subject, (see at least: col. 1, lines 48-49, receiving, from the camera, an image of a target object having a visual appearance); and determining one or more physical parameters of the subject based on the optical image data, wherein the one or more physical parameters of the subject include locations of landmarks on the subject extracted from the optical image data of the subject, (col. 1, lines 60-66, analyzing the image of the face, by the processor, to independently detect current locations of landmarks, wherein the image of a face is of infrared light reflected from the face, [i.e., determining locations of landmarks on the subject extracted from the optical image data of the subject]); but fails to teach or suggest, either alone or in combination with the other cited references, translating the one or more physical parameters to one or more properties of the subject; and generating medical image data of the subject using the one or more properties.

	Another, prior art of record, Kartmann et al, (US-PGPUB 2015/0087958), discloses determining locations of landmarks on the surface of the subject, (Par. 0046, the reconstruction of the position of the surface coil relative to a reference point of an examination object can implicitly include determining the position relative to a reference point, [i.e., one or more parameters, “landmarks”], of the magnetic resonance/PET apparatus, since the position of the examination object in the magnetic resonance/PET apparatus is typically known, for example from the magnetic resonance image data. Further, Par. 0051, discloses that the surface coils can typically be freely positioned on the patient and/or on the surface of an examination object, in particular on the surface of the body of a person subject to examination, [i.e., determining locations of landmarks on the surface of the subject, since the surface coils is typically positioned on the surface of an examination object, “subject”]; and estimating an attenuation map using the one or more physical parameters, (see at least: Par. 0046-0048, determining the position-dependent attenuation map of at least one surface coil, such that the  position of the at least one surface coil can be reconstructed relative to a reference point of the magnetic resonance/PET apparatus, [i.e., implicitly estimating an attenuation map using position of the one or more reference points]; and generating medical image data of the subject using the one or more properties, (see at least: Par. 0064, performing calibration process by performing a main component analysis using the magnetic resonance training image datasets as input data, and outputting the training data, [i.e., generating medical image data of the subject by implicitly using the attenuation map, “using the one or more properties”]). However, while disclosing determining the position relative to a reference point of an examination object, “determining locations of landmarks on the surface of the subject”; and registering the general attenuation map, “one or more physical parameters” to the position and/or geometry of the surface coil, “surface of the subject”; it should be noted that the reference point is determined based on magnetic resonance image data, not extracted from optical image data of the subject. As such Kartmann et al fails to teach or suggest, either alone or in combination with the other cited references, “translating the one or more physical parameters to one or more properties of the subject; and generating medical image data of the subject using the one or more properties”.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        08/26/2022